DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: In ll. 2, the phrase “the optical fiber” should be re-written as --each of the optical fibers--. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: In ll. 6-7, the phrase “the tracking sensor” should be re-written as --the fiber optic tracking sensor--. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: The phrase “the tracking sensor” should be re-written as --the fiber optic tracking sensor--. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: In ll. 1, the phrase “the tracking sensor” should be re-written as --the fiber optic tracking sensor--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the thicknesses of the tubes” in ll. 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the low friction sleeve" in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, ll. 1, the phrase “wherein each fiber optic sensor” is unclear whether applicant is introducing new fiber optic sensors or referring to the previously described plurality of fiber optic sensors. Amendment and clarification are required.
Claim 20 recites the limitation "the patient’s spine” in ll. 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0190123), herein referred to as Park.
Regarding claim 1, Park discloses a fiber optic tracking sensor (figure 7), comprising: at least three optical fibers (664, 666, 668) (figures 6D-6F), each optical fiber (664, 666, 668) comprising a plurality of fiber optic sensors (e.g. Bragg gratings λ, figure 7) positioned along a length of a sensing portion of the sensor (figure 7), and a shape-memory member (e.g. SMAs, 656, 658, or 660) (¶41 and figures 6D-6F) coupled to the at least three optical fibers (664, 666, 668) and providing support to the sensor (¶41 and figures 6D-6F), wherein the at least three optical fibers (664, 666, 668) are arranged in a spaced apart relationship (figures 6D-6F), and wherein each optical fiber (664, 666, 668) is offset from a central longitudinal axis of the sensor (figures 6C-6F).
Regarding claim 2, Park discloses wherein the fiber optic sensors comprise one or more of fiber Bragg gratings (e.g. Bragg gratings λ, figure 7) or Raleigh scattering, and each of the optical fibers (664, 666, 668) comprises one or more of standard telecommunications fiber, microstructured fiber (¶39), or hollow-core fiber.
Regarding claim 4, Park discloses wherein the spaced apart relationship is an equilateral triangle (figures 6D-6F).
Regarding claim 8, Park discloses wherein the shape-memory member (e.g. SMAs, 656, 658, or 660) comprises a central wire (654) (figures 6D-6F) and the fiber optic tracking sensor (figure 7) further comprises: a sleeve (652) surrounding the central wire (654) (figures 6D-6F), and an outer tube (650) surrounding the sleeve (652).
Regarding claim 10, Park discloses wherein the central wire (654) comprises at least three indentations (e.g. grooves, ¶41) forming a channel (figures 6D-6F) between the central wire (654) and the sleeve (652), the at least three optical fibers (664, 666, 668) positioned at the at least three indentations (e.g. grooves, ¶41 and figures 6D-6F).
Regarding claim 11, Park discloses wherein the shape-memory member (e.g. SMAs, 656, 658, or 660) is made of one or more of a shape memory alloy (¶48), nitinol (¶48), polyether ether ketone, polytetrafluoroethylene, glass, metal, plastic, aluminum, or steel. 

Claim(s) 12, 13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimaio et al. (US 2016/0206384), herein referred to as Dimaio.
Regarding claim 12, Dimaio discloses a computer-assisted surgical system (400) (figure 16), comprising: a computing system (412) (figure 16) comprising a processing circuit (¶65) and a tracking circuit (¶65), and a fiber optic tracking system (10 or 408) (¶30, ¶60, figures 1 and 16) in communication with the computing system (400) (figure 16) to provide tracking data to the computing system (400) (¶60), the fiber optic tracking system (10 or 408) comprising an interrogator (12) (figure 1) and a sensor (16, 18, 20, or 30) (figure 1), wherein the sensor (16, 18, 20, or 30) comprises at least three optical fibers (772, 774, 776), each optical fiber comprising a plurality of fiber optic sensors (FBGs) along a length of a sensing portion of the sensor (¶35), wherein the at least three optical fibers (772, 774, 776) are arranged in a spaced apart relationship (figure 12), each optical fiber offset from a central longitudinal axis of the sensor (figure 12), and wherein the offset of the at least three optical fibers (772, 774, 776) from the central longitudinal axis of the sensor increases the resolution of tracking data for the surgical system (400) (¶69).
Regarding claim 13, Dimaio discloses further comprising a first attachment device (32a) for coupling the sensor (¶40) to a first anatomical feature (e.g. femur 40) of a patient (figures 6-9) for tracking the first anatomical feature (e.g. femur 40) using the fiber optic tracking system (10 or 408), and a second attachment device (32b) for coupling the sensor (¶40) to a second anatomical feature (e.g. tibia 42) of the patient (figures 6-9) for tracking the second anatomical feature (e.g. tibia 42) using the fiber optic tracking system (10 or 408).
Regarding claim 16, Dimaio discloses a method of tracking anatomy of a patient (Abstract) using a fiber optic tracking system (10 or 408), comprising: coupling a fiber optic tracking sensor (16, 18, 20, or 30) (¶34) to the anatomy of the patient (figures 6-9), wherein the fiber optic tracking sensor comprises: at least three optical fibers (772, 774, 776), each optical fiber comprising a plurality of fiber optic sensors (FBGs) along a length of a sensing portion of the sensor (¶35), wherein the at least three optical fibers (772, 774, 776) are arranged in a spaced apart relationship (figure 12), each optical fiber (772, 774, 776) offset from a central longitudinal axis of the sensor (figure 12), registering the fiber optic tracking sensor (16, 18, 20, or 30) with the anatomy to define the relationship between the tracking sensor and the anatomy (¶69), transmitting light from an interrogator (12) through the tracking sensor (16, 18, 20, or 30) and receiving, at the transmitter, reflections from the sensor (¶36) which provide strain data for the tracking sensor (¶36), transmitting the strain data to a tracking circuit (¶39) to determine the shape of the tracking sensor (¶40), and determining a pose of the anatomy based on the shape of the tracking sensor (Abstract).
Regarding claim 17, Dimaio discloses wherein coupling the tracking sensor to the anatomy comprises coupling one or more attachment devices (32a, 32b) to the anatomy (figures 6-9) and coupling the tracking sensor (16, 18, 20, or 30) to the one or more attachment devices (32a, 32b) (figures 6-9).
Regarding claim 18, Dimaio discloses wherein each fiber optic sensor (16, 18, 20, 30) is configured to (i.e. capable of) reflect a particular wavelength of light back to the interrogator (12) based on stress on the optical fiber at a location of the fiber optic sensor (¶36).
Regarding claim 19, Dimaio discloses wherein registering the tracking sensor comprises using a probe (23) of an optical tracking system (figure 1) to identify one or more points on the anatomy (¶31) and one or more points on the sensor (16, 18, 20, or 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0190123) in view of Iordachita et al. (US 2016/0166341), herein referred to as Iordachita.
Regarding claim 3, Park’s fiber optic tracking sensor discloses all the features/elements as claimed but lacks a detailed description on wherein the shape-memory member substantially prevents a presence of twist error in data generated using the fiber optic sensors.
However, Iordachita teaches the shape-memory member (SSAs) substantially prevents a presence of twist error in data generated using the fiber optic sensors (¶81, ¶82).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s fiber optic tracking sensor with wherein the shape-memory member substantially prevents a presence of twist error in data generated using the fiber optic sensors as taught by Iordachita, since such a modification would minimize the fibers being twisted, thus resulting in reducing twist errors. 

Claims 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimaio (US 2016/0206384) in view of Neo et al. (US 2018/0161075), herein referred to as Neo.
Regarding claim 14, Dimaio’s computer-assisted surgical system discloses all the features/elements as claimed but lacks further comprising an optical tracking system for registering the sensor with the first anatomical feature and the second anatomical feature so that tracking data from the sensor provides information on a position of the first anatomical feature and a position of the second anatomical feature.
However, Neo teaches an optical tracking system (¶29) for registering a sensor (e.g. sensors, ¶29) with a first anatomical feature (e.g. multiple vertebrae, Abstract) and the second anatomical feature (e.g. multiple vertebrae, Abstract) so that tracking data from the sensor provides information on a position of the first anatomical feature and a position of the second anatomical feature (¶22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Dimaio’s computer-assisted surgical system with an optical tracking system for registering the sensor with the first anatomical feature and the second anatomical feature so that tracking data from the sensor provides information on a position of the first anatomical feature and a position of the second anatomical feature as taught by Neo, since such a modification would allow the surgeon to track multiple anatomical features at once.
Regarding claim 15, the modified Dimaio’s computer-assisted surgical system has further comprising a fiducial (¶29 of Neo) on the first attachment device (32a of Dimaio).
Regarding claim 20, Dimaio’s method discloses all the features/elements as claimed but lacks comprising tracking one or more vertebrae of the patient's spine. Yet, Dimaio teaches that the same systems and methods may be applied to procedures conducted on other areas of a patient anatomy.
Furthermore, Neo teaches tracking one or more vertebrae of a patient's spine (¶22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dimaio’s method tracking a patient’s femur and tibia with tracking one or more vertebrae of a patient's spine as taught by Neo, since such a modification would allow the surgeon to treat and track a different anatomical region as Dimaio clearly contemplates other areas of patient anatomy may be applicable.

Allowable Subject Matter
Claims 5, 6, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775